            Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
 GUN OWNERS OF AMERICAN, Inc., et                    :
 al.,                                                :
                   Plaintiffs,                       :
                                                     : Case Number
 V.                                                  : 2:21-cv-02630
                                                     :
 CITY OF PHILADELPHIA,                               :
                     Defendant.                      :
                                                     :


   ANSWER TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Defendant, the City of Philadelphia (the “City”), by and through its undersigned counsel,

hereby answers Plaintiffs’ Gun Owners of America, Inc., Gun Owners Foundation, David

Cotugno, Ross Gilson, Vern Lei, and Michael Strollo’s (“Plaintiffs”) Complaint for Declaratory

and Injunctive Relief as follows:

                                       INTRODUCTION

       1.      The allegations in this paragraph set forth conclusions of law to which no

response is required and are therefore denied.

       2.      The allegations in this paragraph set forth conclusions of law to which no

response is required and are therefore denied.

       3.      The City lacks sufficient information to admit or deny the averments of this

paragraph, and therefore denies them. To the extent this paragraph sets forth conclusions of law

no response is required and any such averments are therefore denied.

       4.      The City lacks sufficient information to admit or deny the averments of this

paragraph, and therefore denies them. To the extent this paragraph sets forth conclusions of law

no response is required and any such averments are therefore denied.

                                                 1
            Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 2 of 11




       5.      The City lacks sufficient information to admit or deny the averments of this

paragraph, and therefore denies them. To the extent this paragraph sets forth conclusions of law

no response is required and any such averments are therefore denied.

       6.      The City lacks sufficient information to admit or deny the averments of this

paragraph, and therefore denies them. To the extent this paragraph sets forth conclusions of law

no response is required and any such averments are therefore denied.

       7.      The City lacks sufficient information to admit or deny the averments of this

paragraph, and therefore denies them. To the extent this paragraph sets forth conclusions of law

no response is required and any such averments are therefore denied.

       8.      The City lacks sufficient information to admit or deny the averments of this

paragraph, and therefore denies them. To the extent this paragraph sets forth conclusions of law

no response is required and any such averments are therefore denied.

       9.      Admitted.

                                  RELEVANT STATE LAW

                           Philadelphia’s Ordinance, Bill No. 200593

       10.     It is admitted that Mayor Kenney signed Bill No. 200593 on January 27, 2021.

The remaining averments of this paragraph set forth conclusions of law to which no response is

required and are therefore denied and refer to a written document, the contents of which speak

for itself and to which no response is required. To the extent the remaining averments

characterize written documents, those characterizations are denied.

       11.     The averments of this paragraph, including footnotes 2 and 3 set forth conclusions

of law to which no response is required and are therefore denied and/or refer to a written




                                                2
          Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 3 of 11




document, the contents of which speak for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       12.     The quoted statement of Councilmember Johnson is publicly available in writing,

and speaks for itself.

       13.     The City lacks sufficient information to admit or deny the factual averments of

this paragraph, and therefore denies them. The additional averments in this paragraph set forth

conclusions of law to which no response is required and are therefore denied and/or refer to a

written document, the contents of which speak for itself and to which no response is required.

To the extent the remaining averments characterize written documents, those characterizations

are denied.

       14.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       15.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the contents of which speak

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied.

       16.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the contents of which speak

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied.

       17.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the contents of which speak




                                                 3
          Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 4 of 11




for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied.

       18.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the contents of which speak

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied.

       19.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the contents of which speak

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied.

                                        Pennsylvania Law

       20.     The averments in this paragraph refer to a written document, the contents of

which speak for itself and to which no response is required. To the extent the averments

characterize written documents, those characterizations are denied.

       21.     The averments in this paragraph refer to a written document, the contents of

which speak for itself and to which no response is required. To the extent the averments

characterize written documents, those characterizations are denied.

       22.     The averments in this paragraph, including in footnote 5 set forth conclusions of

law to which no response is required and are therefore denied.

       23.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.




                                                 4
          Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 5 of 11




                                            ALLEGATIONS

       24.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       25.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the content of which speaks

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied.

       26.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       27.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       28.     The averments in the first sentence of this paragraph set forth conclusions of law

to which no response is required and are therefore denied. The remaining averments in this

paragraph refer to a written document, the content of which speaks for itself and to which no

response is required. To the extent the averments characterize the written document, those

characterizations are denied.

       29.     The averments in this paragraph refer to a written document, the content of which

speaks for itself and to which no response is required. To the extent the averments characterize

the written document, those characterizations are denied. The averments further set forth

conclusions of law to which no response is required and are therefore denied. To the extent any

of the averments of this paragraph are factual, the City lacks sufficient information to admit or

deny such averments, and therefore denies them.




                                                 5
          Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 6 of 11




       30.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the content of which speaks

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied. To the extent any of the averments of this

paragraph are factual, the City lacks sufficient information to admit or deny such averments, and

therefore denies them.

       31.     The averments in this paragraph refer to a written document, the content of which

speaks for itself and to which no response is required. To the extent the averments characterize

the written document, those characterizations are denied.

       32.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied and refer to a written document, the content of which speaks

for itself and to which no response is required. To the extent the averments characterize written

documents, those characterizations are denied. To the extent any of the averments of this

paragraph are factual, the City lacks sufficient information to admit or deny such averments, and

therefore denies them.

                                              COUNTS

                   COUNT I – FIREARMS PREEMPTION (18 Pa.C.S. §6120)

       33.     The City incorporates the prior paragraphs as if fully set forth herein.

       34.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       35.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.




                                                 6
          Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 7 of 11




       36.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       37.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       38.     The averments in this paragraph refer to a written document, the content of which

speaks for itself and to which no response is required. To the extent the averments characterize

written documents, those characterizations are denied.

       39.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       40.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       41.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       42.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.




                                                 7
          Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 8 of 11




       43.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. By way of further response, the City unequivocally denies

that it has ignored state law and judicial precedent.

       44.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       45.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       46.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       47.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

                                  COUNT II – ARTICLE I, SECTION 21

       48.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       49.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.




                                                  8
            Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 9 of 11




                              COUNT III – DUE PROCESS VAGUENESS

       50.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

       51.     The City lacks sufficient information to admit or deny the factual averments of

this paragraph, and therefore denies them. The additional averments in this paragraph set forth

conclusions of law to which no response is required and are therefore denied.

       52.     The City lacks sufficient information to admit or deny the factual averments of

this paragraph, and therefore denies them. The additional averments in this paragraph set forth

conclusions of law to which no response is required and are therefore denied and/or refer to a

written document, the contents of which speak for itself and to which no response is required.

       53.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied. The averments in this paragraph further refer to a written

document, the content of which speaks for itself and to which no response is required. To the

extent the averments characterize written documents, those characterizations are denied.

       54.     The City lacks sufficient information to admit or deny the factual averments of

this paragraph, and therefore denies them. The additional averments in this paragraph set forth

conclusions of law to which no response is required and are therefore denied and/or refer to a

written document, the contents of which speak for itself and to which no response is required. To

the extent the averments characterize written documents, those characterizations are denied.

       55.     The averments in this paragraph set forth conclusions of law to which no response

is required and are therefore denied.

                                        AFFIRMATIVE DEFENSES

       1.      Plaintiffs have failed to state a claim upon which the Court may grant relief.



                                                9
         Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 10 of 11




       2.      Plaintiffs have failed to state a claim for violation of the Pennsylvania Uniform

Firearms Act, 18 Pa.C.S. §6120.

       3.      Plaintiffs have failed to state a claim for violation of Article 1, Section 21 of the

Pennsylvania Constitution.

       4.      Plaintiffs have failed to state a claim for due process vagueness.

       5.      Plaintiffs’ claims are moot.

       6.      Plaintiffs’ claims are not ripe.

       7.      Plaintiffs lack standing.

                                           PRAYER FOR RELIEF

       WHEREFORE, having fully answered Plaintiffs’ Complaint and having asserted

defenses and affirmative defenses, the City respectfully requests that the Court:

       1. Dismiss Plaintiffs’ claims with prejudice and with no relief to Plaintiffs;

       2. Award the City such relief as the Court deems just and equitable.



 June 17, 2021                                        Respectfully submitted,


                                                  CITY OF PHILADELPHIA LAW DEPARTMENT
                                                  Diana P. Cortes, City Solicitor

                                                  By: /s/ Danielle E. Walsh
                                                  BENJAMIN FIELD (PA ID No. 204569)
                                                  Divisional Deputy City Solicitor
                                                  DANIELLE E. WALSH (PA ID No. 312438)
                                                  Deputy City Solicitor
                                                  Affirmative and Special Litigation Unit
                                                  CITY OF PHILADELPHIA LAW DEPARTMENT
                                                  1515 Arch Street, 15th Floor
                                                  Philadelphia, PA 19102
                                                  Phone: (215) 686-0464
                                                  Counsel for Defendant
                                                    10
         Case 2:21-cv-02630-TJS Document 3 Filed 06/17/21 Page 11 of 11




                                      CERTIFICATE OF SERVICE

       I hereby certify that, on the date set forth below, I served a true and correct copy of the

foregoing Defendants’ Notice of Removal and accompanying documents upon all counsel of

record via ECF system and the foregoing document is available for viewing and/or downloading

pursuant to the Court’s ECF system and is served pursuant to FRCP Rule 5(b) and Local Civil

Rule 5.1.2.



                                      BY:     /s/ Danielle E. Walsh
                                              Deputy City Solicitor




Dated: June 17, 2021




                                                11
